 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                        2:20-MC-00283-WBS-DB
12                  Plaintiff,                        STIPULATION AND ORDER EXTENDING TIME
                                                      FOR FILING A COMPLAINT FOR
13          v.                                        FORFEITURE AND/OR TO OBTAIN AN
                                                      INDICTMENT ALLEGING FORFEITURE
14   APPROXIMATELY $107,885.00 IN
     U.S. CURRENCY,
15
                    Defendant.
16

17          It is hereby stipulated by and between the United States of America and potential claimant Esther
18 Castaneda (“claimant”), by and through their respective counsel, as follows:

19          1.      On or about September 4, 2020, claimant filed a claim in the administrative forfeiture
20 proceeding with the Federal Bureau of Investigation with respect to the Approximately $107,885.00 in

21 U.S. Currency (hereafter “defendant currency”), which was seized on or about June 11, 2020.

22          2.      The Federal Bureau of Investigation has sent the written notice of intent to forfeit required
23 by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any person to file a

24 claim to the defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person other than claimant

25 has filed a claim to the defendant currency as required by law in the administrative forfeiture proceeding.

26          3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for
27 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

28 currency is subject to forfeiture within ninety days after a claim has been filed in the administrative
                                                         1
                                                                                Stipulation and Order to Extend Time
 1 forfeiture proceeding, unless the court extends the deadline for good cause shown or by agreement of the

 2 parties. That deadline was December 3, 2020.

 3          4.      By Stipulation and Order filed November 24, 2020, the parties stipulated to extend to

 4 February 1, 2021, the time in which the United States is required to file a civil complaint for forfeiture

 5 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

 6 subject to forfeiture.

 7          5.      By Stipulation and Order filed January 29, 2021, the parties stipulated to extend to April

 8 30, 2021, the time in which the United States is required to file a civil complaint for forfeiture against the

 9 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

10 forfeiture.

11          6.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further extend

12 to June 29, 2021, the time in which the United States is required to file a civil complaint for forfeiture

13 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

14 subject to forfeiture.

15          7.      Accordingly, the parties agree that the deadline by which the United States shall be

16 required to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment

17 alleging that the defendant currency is subject to forfeiture shall be extended to June 29, 2021.

18 Dated: 4/28/2021                                       PHILLIP A. TALBERT
                                                          Acting United States Attorney
19
                                                   By:    /s/ Kevin C. Khasigian
20                                                        KEVIN C. KHASIGIAN
                                                          Assistant U.S. Attorney
21

22 Dated: 4/27/2021                                       /s/ Kevin W. Harris
                                                          KEVIN W. HARRIS
23                                                        Attorney for potential claimant
24                                                        (Signature authorized by email)
25          IT IS SO ORDERED.

26 Dated: April 29, 2021

27

28
                                                          2
                                                                                Stipulation and Order to Extend Time
